        Case 2:08-cr-00758-TC Document 1800 Filed 10/15/20 PageID.13522 Page 1 of 3

12C
                                     UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF UTAH

                     Amended Petition and Order for Offender Under Supervision

Name of Offender: Daniel Maumau                                    Docket Number: 2:08CR00758-010
Name of Sentencing Judicial Officer:         Honorable Tena Campbell
                                             Senior U.S. District Judge

Date of Original Sentence: December 14, 2011
                    Ct 4: Assault with a Dangerous Weapon in Aid of Racketeering; Ct 5: Using,
Original Offense:
                    Carrying and Discharging a Firearm During and in Relation to a Crime of Violence
Original Sentence: 120 Months Custody/36 Months Supervised Release

Date of Violation Sentence: October 9, 2019
Violation Sentence:         10 Months Custody/12 Months Supervised Release

Type of Supervision:         Supervised Release               Supervision Began: September 17, 2018

                                         PETITIONING THE COURT
☒ To amend the petition to include allegations 12 - 14

                                                    CAUSE

The probation officer believes that the offender has violated the conditions of supervision as follows:

Allegation No. 1: On July 28, 2020, the defendant failed to submit to drug and/or alcohol testing, as directed by
his U.S. Probation Officer.

Allegation No. 2: On August 3, 2020, the defendant failed to submit to drug and/or alcohol testing, as directed
by his U.S. Probation Officer.

Allegation No. 3: On August 10, 2020 the defendant admitted to consuming alcohol on or about August 9,
2020.

Allegation No. 4: On August 11, 2020, the defendant failed to submit to drug and/or alcohol testing, as directed
by his U.S. Probation Officer.

Allegation No. 5: On August 13, 2020, the defendant submitted a urine samples, which tested positive for
methamphetamine.

Allegation No. 6: On August 20, 2020, the defendant failed to submit to drug and/or alcohol testing, as directed
by his U.S. Probation Officer.

Evidence in support of these allegations are contained in the United States Probation Office records.


Additional Allegations for September 9, 2020
         Case 2:08-cr-00758-TC Document 1800 Filed 10/15/20 PageID.13523 Page 2 of 3

PROB 12C                                                                                           Daniel Maumau
D/UT 03/19
                                                                                                 2:08CR00758-010

Allegation No. 7: On August 18, 2020, the defendant failed to attend and participate in substance-abuse
treatment, as directed by his U.S. Probation Officer.

Allegation No. 8: On September 1, 2020, the defendant failed to submit to drug and/or alcohol testing, as
directed by his U.S. Probation Officer.

Allegation No. 9: On September 1, 2020, the defendant failed to attend and participate in substance-abuse
treatment, as directed by his U.S. Probation Officer.

Allegation No. 10: On September 3, 2020, the defendant failed to submit to drug and/or alcohol testing, as
directed by his U.S. Probation Officer.

Allegation No. 11: The defendant failed to notify his U.S. Probation Officer of his change in living
arrangements. The defendant moved from his residence on or about September 3, 2020 and as of September 9,
2020, has failed to provide the U.S. Probation Office with a current address. His current whereabouts are
unknown.

Evidence in support of allegations 7 – 11 are contained in the United States Probation Office records.

Additional Allegations for October 15, 2020

Allegation No. 12: On September 24, 2020, the defendant knowingly communicated or interacted with a
convicted felon without receiving prior permission from his U.S. Probation Officer.

Allegation No. 13: On September 24, 2020, the defendant owned, possessed, or had access to a firearm,
ammunition, destructive device, or dangerous weapon, to wit: Glock pistol.

Allegation No. 14: On or about September 24, 2020, the defendant had contact with a member or associate of a
criminal street gang/prison gang.

Evidence in support of allegations 12 – 14 are contained in a United States Marshal Service report and the
United States Probation Office records.

                                         I declare under penalty of perjury that the foregoing is true and correct.


                                                                           ____________________________
                                                                        by Alonzo Nez
                                                                           U.S. Probation Officer
                                                                           October 15, 2020




THE COURT ORDERS:

X The amend the petition to include allegations 12 - 14
☐
             Case 2:08-cr-00758-TC Document 1800 Filed 10/15/20 PageID.13524 Page 3 of 3
PROB 49
D/UT 06/15
                                                                                     Daniel Maumau
                                                                             2:08CR00758-010


☐ The issuance of a summons
☐ No action
☐ Other
                                                              Honorable Tena Campbell
                                                              Senior United States District Judge

                                                              Date:   10-15-2020
